DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     ZACHARY MAURICE HEATH,
                            Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                    Nos. 4D17-3446 and 4D17-3447

                              [May 17, 2018]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Samantha Schosberg Feurer, Judge; L.T.
Case Nos. 502015CF011275AXXXMB and 502015CF011548AXXXMB.

  Carey Haughwout, Public Defender, and Narine N. Austin, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Paul Patti, III,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KUNTZ, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.